Title: To George Washington from Robert Rutherford, 6 June 1758
From: Rutherford, Robert
To: Washington, George

 

Sir
Winchester 6th June 1758

Agreeable to what Past when last I had the Honr of Confering with You—Inclosed are copys of the Instructions which I have given to the officers Acting under me—by which You’ll discover that they are Divided & Weekend in such a maner that Puts them intirely in the Power of the Enemy as they must consty Range—besides they cannot Be of the same sirvice to the Inhabitants being unable to Oppose a strong Party that may sudinly Rush into the Country—You will further Discover that all the support that the whole of the upper part of the County has, is Ensign Fry & 25 of the Rangers. Where as it is Absolutely Necessary that Different Partys of the Militia should be in those Parts—Namely at the fine New Mill formerly Lewis Stephens’s—Holemans Fort & Pennywitz Mill as the Inhabitants cannot subsist Except those Mills & that Fort is Kept up—& small Numbers at Each place would answer the End together With the Inhabitants—which would enable Mr Frys Party to join Lt Mcdowell, & then they could Range in a strong Body—Pray give me Leave to say it is absolutely Necessary for Militia to be Stationed at the affore said places Other wise the Communication Between Winchester & Augusta will be Emediately Cut off—I am truly sensible Nothing in your Power will be Wanting—I have Done every thing in Mine.
Am Obliged to set out to consult some skilful Physition.
May the Guardian Powers Protect you my Worthy Friend & give me leave Dear Sir to subscrib my self Your Most Obliged Huble Sert

Rt Rutherford

